United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 96-3480EM
                                  _____________

Newport Steel Corporation,              *
                                        *
            Plaintiff-Appellant,        *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
Laclede Steel Company;                  * District of Missouri.
                                        *
            Defendant-Appellee,         *      [UNPUBLISHED]
                                        *
Consolidated Steel Enterprises, Inc.;   *
Jack Heatherington,                     *
                                        *
            Defendants.                 *
                                  _____________

                           Submitted: April 14, 1997
                               Filed: June 3, 1997
                                _____________

Before RICHARD S. ARNOLD, Chief Judge, and FAGG and MURPHY, Circuit
      Judges.
                         _____________

PER CURIAM.

      Newport Steel Corporation appeals the district court's grant of Laclede Steel
Company's motion for summary judgment on Newport's state law claims for breach of
contract and unjust enrichment against Laclede. Although the district court granted
Laclede's summary judgment motion, the parties treated the proceeding as a trial on a
stipulated record. Because we must treat the summary judgment proceeding as a trial
on the factual issues underlying Newport's claims, we are bound by the findings of the
district court unless the findings are clearly erroneous. See Hrzenak v. White-
Westinghouse Appliance Co., 682 F.2d 714, 718 (8th Cir. 1982). We review de novo
the questions of state law. See Salve Regina College v. Russell, 499 U.S. 225, 231
(1991). Our review satisfies us the controlling state law is clear and an extended
opinion in this diversity action would have no precedential value. Having carefully
considered the record and the parties' submissions, we find no error of fact or law and
are satisfied the district court correctly entered judgment in Laclede's favor.
Accordingly, we affirm on the basis of the district court's opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-